 



EXECUTION VERSION

 

Dated      March 2014

 



(1) GA ASSET ADVISORS LIMITED, GREAT AMERICAN GROUP, INC., GREAT AMERICAN GROUP,
LLC and GREAT AMERICAN GROUP WF, LLC as Guarantors     (2) BURDALE FINANCIAL
LIMITED as UK Lender     (3) WELLS FARGO BANK, NATIONAL ASSOCIATION as US Lender





 

 

 



 

MASTER GUARANTEE

 



 

  

[tex10-2logo.jpg]

 

 

 

 

Contents

    Page       Clause           1. Definitions and interpretation 2 2. Guarantee
4 3. Guarantors' representations and warranties 7 4. Additional guarantors 8 5.
Payments; no deductions 8 6. Costs and expenses 9 7. Currency 9 8.
Communications 10 9. Calculations and certificates 12 10. Amendments and waivers
12 11. Termination 13 12. Entire Understanding 13 13. Counterparts 13 14.
Governing law 13 15. Enforcement 14       Schedule           1 The Guarantors 14
2. Deed of Accession 15

 

 

 

 

THIS MASTER GUARANTEE AND INDEMNITY is dated          March 2014 and made
between:

 

(1)THE PERSONS listed in Part 1 of Schedule 1 (The Guarantors) as a UK Guarantor
and each person which accedes to this Master Guarantee as a UK Guarantor (the
"UK Guarantors");

 

(2)THE PERSONS listed in Part 2 of Schedule 1 (The Guarantors) as a US Guarantor
and each person which accedes to this Master Guarantee as a US Guarantor (the
"US Guarantors") (the UK Guarantors and the US Guarantors are each a "Guarantor"
and together the "Guarantors");

 

(3)BURDALE FINANCIAL LIMITED a company incorporated in England and Wales
(registered number 2656007) whose registered office is at 5th Floor, Bow Bells
House, 1 Bread Street, London EC4M 9BE (the "UK Lender"); and

 

(4)WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association with a
principal place of business at One Boston Place, 18th Floor, Boston, MA 02108
(the "US Lender" and together with the UK Lender, the "Lenders").

 

BACKGROUND:

 

(A)The Guarantors have agreed to enter into this Master Guarantee in favour of
the Lenders for the purpose of guaranteeing the repayment of certain shortfall
amounts payable by:

 

(i)the UK Borrowers to the UK Lender under the facility agreement made on or
about the date of this Master Guarantee between GA Asset Advisors Limited as
original guarantor (the "Original UK Guarantor"), each special purpose vehicle
affiliated to the Original Guarantor which accedes to the facility agreement as
a UK Guarantor and the UK Lender (the "UK Facility Agreement"); and

 

(ii)the US Borrowers to the US Lender under the second amended and restated
credit agreement made on 15 July 2013 between Great American Group WF, LLC as
borrower, certain other borrowers who may become party to that agreement and the
US Lender (the "US Credit Agreement" and together with the UK Facility
Agreement, the "Facility Agreements") in accordance with the terms of this
Master Guarantee.

 

(B)The provision of this Master Guarantee is a condition precedent to the
obligations of UK Lender under the UK Facility Agreement. This is the "Master
Guarantee" as defined in the UK Facility Agreement.

 

(C)This document is the deed of each Guarantor, even if it has not been duly
executed by the Lenders or has been executed by the Lenders but not as a deed.

 

1

 

 

THIS DEED WITNESSES that:

 

1.Definitions and interpretation

 

1.1Incorporation of definitions from the UK Facility Agreement

 

(a)The terms "Capital Assets Loan", "Event of Default", "Funded Transaction" and
"Stock Loan" as defined in the UK Facility Agreement shall have the same
meanings in this Master Guarantee as in the UK Facility Agreement.

 

(b)The terms "GAG Inc", "Great American" and "Final Accounting" as defined in
the US Credit Agreement shall have the same meanings in this Master Guarantee as
in the US Credit Agreement.

 

1.2Definitions

 

In addition, in this Master Guarantee:

 

"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

"Borrowers" means the UK Borrowers and the US Borrowers.

 

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, the Commonwealth of Massachusetts or the
State of California and in any country in which a transfer or payment of funds
is required to be made at that day.

 

"Catch-up Payment" means a UK Catch-up Payment or a US Catch-up Payment.

 

"Deed of Accession" means a deed of accession substantially in the form set out
in Schedule 2 (Deed of Accession).

 

"Finance Documents" has the meaning given to it in the UK Facility Agreement and
includes any Deed of Accession, the UK Facility Agreement, the US Credit
Agreement and this Master Guarantee.

 

"Party" means a party to this Master Guarantee.

 

"UK Borrower" means "Borrower" as defined in the UK Facility Agreement.

 

"US Borrower" means "Borrower" as defined in the US Credit Agreement.

 

"UK Catch-up Payment" means any shortfall in the repayment by a UK Borrower to
the UK Lender of any Stock Loan or Capital Assets Loan or of any interest or
fees payable in respect thereof following application of paragraphs (a) to (g)
of clause 9.1 (Waterfall) of the UK Facility Agreement which exists after the
completion of any Funded Transaction (as that term is defined in the UK Facility
Agreement).

 

"US Borrower" means "Borrower" as defined in the US Credit Agreement.

 

2

 

 

"US Catch-up Payment" means any shortfall in the repayment by a US Borrower to
the US Lender of any amounts due and payable in respect of any Liquidation Sale
(as that term is defined in the US Credit Agreement) or of any interest or fees
payable in respect thereof following application of paragraphs (a)(i) to
(a)(xii) of Clause 2.8 (Application and Allocation of Payments) of the US Credit
Agreement after completion of such Liquidation Sale.

 

1.3Construction

 

(a)Clause 1.2 (Construction) of the UK Facility Agreement shall apply as if set
out in full again here, with references to "this Agreement" being construed as
references to this Master Guarantee and with such other changes as are
appropriate to fit this context.

 

(b)In addition, in this Master Guarantee, any reference to:

 

(i)any document (including any Finance Document) is a reference to that document
as supplemented, extended, restated, otherwise amended, novated or replaced from
time to time (however fundamental that amendment, novation or replacement may
be, even if it involves increased, new, additional and/or replacement facilities
or an increase in any other amount or rate);

 

(ii)"including" means "including without limitation" (with related words being
construed accordingly) and other general words shall not be given a restrictive
interpretation by reason of their being preceded or followed by words indicating
a particular class of assets, matters or things;

 

(iii)a "Recital" is to a statement made under the heading "Background" above and
any reference to a "Clause" or the "Schedule" is to a clause of or the schedule
to this Master Guarantee (as the case may be);

 

(iv)a "right" includes any title, estate, interest, claim, remedy, power,
authority, discretion or other right of any kind, both present and future; and

 

(v)"this Master Guarantee" means this Master Guarantee.

 

(c)The index and Clause and Schedule headings are for ease of reference only.

 

1.4Third party rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Master
Guarantee.

 

1.5Joint and several

 

(a)Each representation, warranty, covenant and other obligation given or entered
into by the US Guarantors in or pursuant to this Master Guarantee is given or
entered into by them jointly and severally.

 

3

 

 

(b)Each representation, warranty, covenant and other obligation given or entered
into by the UK Guarantors in or pursuant to this Master Guarantee is given or
entered into by them jointly and severally.

 

2.Guarantee

 

2.1Guarantee

 

(a)Each US Guarantor irrevocably and unconditionally guarantees to the UK Lender
payment of any UK Catch-Up Payments which remain unpaid two Business Days after
written demand from the UK Lender.

 

(b)Each UK Guarantor irrevocably and unconditionally guarantees to the US Lender
payment of any US Catch-Up Payments which remain unpaid two Business Days after
written demand from the US Lender.

 

(c)Demands under this Master Guarantee shall be made in writing at the address
specified in clause 8.2 (Addresses) of this Master Guarantee. Each of the
Borrowers acknowledge that the UK Lender may make a demand for and on behalf of
the US Lender and, similarly, the US Lender may make a demand for and on behalf
of the UK Lender.

 

(d)In the event that the UK Lender receives a US Catch-up Payment or the US
Lender receives a UK Catch-up Payment, each Lender shall promptly turn that
amount over to the other Lender in satisfaction, to the extent possible, of the
relevant Catch-up Payment, but without guaranteeing its sufficiency and without
releasing any Guarantor from its obligations under this Master Guarantee or any
Facility Agreement in respect of any shortfall in such Catch-up Payment.

 

(e)The US Lender hereby agrees that Great American Group WF, LLC shall not be in
breach of Section 7.7 or any other provision of the US Credit Agreement by
virtue of its execution of this Master Guarantee and its undertaking and
performance of the resulting responsibilities and obligations as a US Guarantor
pursuant to this Master Guarantee.

 

2.2Continuing guarantee

 

This Master Guarantee is a continuing guarantee and will not be discharged by
any intermediate partial payment or discharge.

 

2.3Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any of the Borrowers or any security for those obligations or otherwise) is
made by either of the Lenders in whole or in part on the basis of any payment,
security or other disposition which is avoided or must be restored in
insolvency, liquidation, administration or otherwise, then the liability of each
US Guarantor or UK Guarantor, as the case may be, under this Clause 2 will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.

 

4

 

 

2.4Waiver of defences

 

The obligations of each US Guarantor or UK Guarantor, as the case may be, will
not be affected by any act, omission, matter or thing which, but for this Clause
2.4, would reduce, release or prejudice any of its obligations under this Clause
2 (whether or not known to it or either of the Lenders) including:

 

(a)any time, waiver or consent granted to, or composition with, any of the
Borrowers or any other person;

 

(b)the release of any of the Borrowers or any other person under the terms of
any composition or arrangement with any creditor;

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any of the Borrowers or any other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or other document or any failure to realise the full
value of any security;

 

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any of the Borrowers or any
other person;

 

(e)any supplement, extension, restatement, other amendment or novation or
replacement of the Facility Agreements or any other security or other document,
however fundamental that amendment, novation and replacement may be and whether
or not more onerous, including any change in the purpose of, any extension of or
any increase in any facility or the addition of any new facility under the
Facility Agreements or other security or other document;

 

(f)any unenforceability, illegality or invalidity of any obligation of any
person under the Facility Agreements or any other security or other document; or

 

(g)any insolvency or similar proceedings.

 

2.5Guarantor intent

 

(a)Without limiting Clause 2.4, each UK Guarantor expressly confirms that it
intends that this Master Guarantee shall extend from time to time to any
(however fundamental) variation, increase, extension or addition of or to the US
Credit Agreement and/or any facility or amount made available under the US
Credit Agreement.

 

(b)Without limiting Clause 2.4, each US Guarantor expressly confirms that it
intends that this Master Guarantee shall extend from time to time to any
(however fundamental) variation, increase, extension or addition of or to the UK
Facility Agreement and/or any facility or amount made available under the UK
Facility Agreement.

 

5

 

 

2.6Appropriations

 

Until all amounts which may be or become payable by the Borrowers under or in
connection with the Facility Agreements have been irrevocably paid in full, the
Lenders (or any trustee or agent on its behalf) may:

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by it (or any trustee or agent on its behalf) in respect of those
amounts, or apply and enforce the same in such manner and order as it sees fit
(whether against those amounts or otherwise) and no Guarantor shall be entitled
to the benefit of the same; and

 

(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 2.

 

2.7Deferral of UK Guarantors' rights

 

Until all amounts which may be or become payable by the US Borrowers under or in
connection with the US Credit Agreement have been irrevocably paid in full, no
UK Guarantor will exercise any rights which it may have by reason of performance
by it of its obligations under the US Credit Agreement:

 

(a)to be indemnified by the US Borrowers;

 

(b)to claim any contribution from any other guarantor of any US Borrower's
obligations under the US Credit Agreement;

 

(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the US Lender under the US Credit Agreement or of
any other guarantee or security taken pursuant to, or in connection with, the US
Credit Agreement by the US Lender;

 

(d)to bring legal or other proceedings for an order requiring any US Borrower to
make any payment, or perform any obligation, in respect of which any UK
Guarantor has given a guarantee, undertaking or indemnity under this Master
Guarantee;

 

(e)to exercise any right of set-off against any US Borrower; and/or

 

(f)to claim or prove as a creditor of any US Borrower in competition with the US
Lender.

 

2.8Deferral of US Guarantors' rights

 

Until all amounts which may be or become payable by the UK Borrowers under or in
connection with the UK Facility Agreement have been irrevocably paid in full, no
US Guarantor will exercise any rights which it may have by reason of performance
by it of its obligations under the UK Facility Agreement:

 

(a)to be indemnified by the UK Borrowers;

 

6

 

 

(b)to claim any contribution from any other guarantor of any UK Borrower's
obligations under the UK Facility Agreement;

 

(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the UK Lender under the UK Facility Agreement or of
any other guarantee or security taken pursuant to, or in connection with, the UK
Facility Agreement by the UK Lender;

 

(d)to bring legal or other proceedings for an order requiring any UK Borrower to
make any payment, or perform any obligation, in respect of which any US
Guarantor has given a guarantee, undertaking or indemnity under this Master
Guarantee;

 

(e)to exercise any right of set-off against any UK Borrower; and/or

 

(f)to claim or prove as a creditor of any UK Borrower in competition with the UK
Lender.

 

2.9Additional security

 

This Master Guarantee is in addition to and is not in any way prejudiced by any
other guarantee or security now or subsequently held by the Lenders.

 

3.Guarantors' representations and warranties

 

Each Guarantor makes the representations and warranties set out in this Clause 3
to the Lenders on the date of this Master Guarantee.

 

3.1Status

 

(a)It is a corporation or limited liability company (as the case may be), duly
incorporated or formed (as the case may be) and validly existing under the law
of its jurisdiction of incorporation.

 

(b)It has the power to own its assets and carry on its business as it is being
conducted.

 

3.2Binding obligations

 

The obligations expressed to be assumed by it in this Master Guarantee are its
legal, valid, binding and enforceable obligations.

 

3.3Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
this Master Guarantee to which it is a party do not and will not conflict with:

 

(a)any law or regulation applicable to it;

 

(b)its constitutional documents; or

 

7

 

 

(c)any agreement, instrument or other document binding upon it or any of its
assets (other than the provisions of the US Credit Agreement (including Section
7.7 thereof) which prohibit Great American Group WF, LLC from guaranteeing the
indebtedness of any person).

 

3.4Power and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this Master
Guarantee and the transactions contemplated by this Master Guarantee.

 

3.5Validity and admissibility in evidence

 

All Authorisations required or desirable:

 

(a)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in this Master Guarantee to which it is a party; and

 

(b)to make this Master Guarantee admissible in evidence in its jurisdiction of
incorporation,

 

have been obtained or effected and are in full force and effect.

 

3.6Pari passu ranking

 

Its payment obligations under this Master Guarantee rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

4.Additional guarantors

 

(a)Any Affiliate (as that term is defined in the US Credit Agreement) of a US
Guarantor may accede to this Master Guarantee as a US Guarantor by delivering to
the Lenders a duly completed and executed Deed of Accession.

 

(b)Any Affiliate (as that term is defined in the UK Facility Agreement) of UK
Guarantor may accede to this Master Guarantee as a UK Guarantor by delivering to
the Lenders a duly completed and executed Deed of Accession.

 

(c)Delivery of a Deed of Accession constitutes confirmation by the relevant
Affiliate that the representations in Clause 3 (Guarantors' Representations and
Warranties) are true and correct in relation to it as at the date of delivery as
if made by reference to the facts and circumstances existing at the time of such
delivery.

 

5.Payments; no deductions

 

5.1Account for payments

 

(a)All payments to be made by any US Guarantor under this Master Guarantee shall
be paid to the UK Lender's account at such office or bank as it may notify that
US Guarantor from time to time in immediately available funds in the currency in
which the relevant liabilities were denominated or incurred.

 

8

 

 

(b)All payments to be made by any UK Guarantor under this Master Guarantee shall
be paid to the US Lender's account at such office or bank as it may notify that
UK Guarantor from time to time in immediately available funds in the currency in
which the relevant liabilities were denominated or incurred.

 

5.2No deductions

 

All payments made or to be made by any Guarantor under this Master Guarantee
shall be made in full without any deduction, withholding, set-off or
counterclaim.

 

6.Costs and expenses

 

GAG Inc. and Great American shall promptly on demand pay to the UK Lender or, as
the case may be, the US Lender the amount of all costs and expenses (including
legal fees) incurred by it:

 

(a)as a result of any failure by any Guarantor to perform any of its obligations
under this Master Guarantee; or

 

(b)in the preservation or exercise of any rights under or in connection with, or
the enforcement of this Master Guarantee.

 

7.Currency

 

7.1Currency indemnity

 

(a)If any sum due from a US Guarantor or a UK Guarantor under this Master
Guarantee (a "Sum"), or any order, judgment or award given or made in relation
to a Sum, has to be converted from the currency (the "First Currency") in which
that Sum is payable into another currency (the "Second Currency") for the
purpose of:

 

(i)making or filing a claim or proof against that US Guarantor or UK Guarantor;

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

that US Guarantor or UK Guarantor shall as an independent obligation, within
five Business Days of demand, indemnify the Lender to whom that Sum is due
against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.

 

(b)Each US Guarantor and UK Guarantor waives any right it may have in any
jurisdiction to pay any amount under this Master Guarantee in a currency or
currency unit other than that in which it is expressed to be payable.

 

9

 

 

7.2Purchase of currency by the Lenders

 

If and to the extent that a US Guarantor or a UK Guarantor fails to pay on
demand any amount due under this Master Guarantee, each Lender may in its
absolute discretion (and without notice to that US Guarantor or UK Guarantor)
purchase at any time after that so much of a currency as that Lender considers
necessary or desirable to cover any part of the relevant liabilities denominated
or incurred in such currency. That purchase shall be made at the then-prevailing
spot rate of exchange obtained by the relevant Lender (as conclusively
determined by it) for purchasing such currency with the currency within which it
has been paid.

 

7.3Conversion

 

All moneys received or held by the Lenders from any US Guarantor or any UK
Guarantor or under this Master Guarantee may from time to time be converted into
such other currency as the Lenders consider necessary or desirable to cover any
part of the relevant liabilities denominated or incurred in that currency. That
conversion shall be made at the then-prevailing spot rate of exchange obtained
by the Lenders (as conclusively determined by the Lenders) for purchasing the
currency to be acquired with the existing currency.

 

8.Communications

 

8.1Communications and effectiveness

 

(a)Any communication made or provided by one person to another under or in
connection with this Master Guarantee shall be made in writing and will only be
effectively made or provided:

 

(i)if delivered by fax, when received in legible form; or

 

(ii)if delivered by post or personal delivery, when it has been left at the
relevant address or five Business Days (as that term is defined in the UK
Facility Agreement in respect of Clause 8.2 (a) and (c) and as that term is
defined in the US Credit Agreement in respect of Clause 8.2(b) and (d)) after
being deposited in the post postage prepaid in an envelope addressed to the
recipient at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 8.2, if expressly marked for the attention of that
department or officer.

 

(b)A communication which would otherwise become effective on a non-Business Day
or after 5pm on a Business Day (as that term is defined in the UK Facility
Agreement in respect of Clause 8.2(a) and (c) and as that term is defined in the
US Credit Agreement in respect of Clause 8.2(b) and (d)) shall instead become
effective at 10am on the next Business Day.

 

(c)Any communication to be made or provided to any Lender will be effectively
made or provided only when actually received by that Lender and then only if it
is expressly marked for the attention of the department or officer specified as
part of its address details provided under Clause 8.2.

 

10

 

 

8.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or provided under or in connection with this Master
Guarantee is:

 

(a)in the case of GA Asset Advisors Limited as a UK Guarantor:

 

Address: 14 Berkeley Street   Mayfair   London W1J 8DX     Fax: (00 1) (818)
746-9921

 

For the attention of: Phillip Ahn

 

(b)in the case of Great American Group, Inc as a US Guarantor, Great American
Group, LLC as a US Guarantor or Great American Group WF, LLC as a US Guarantor:

 

Address: 21860 Burbank, Boulevard   Suite 300 South Woodland Hills,   CA 91367  
  Fax: (00 1) (818) 746-9921     For the attention of: Phillip Ahn, Chief
Financial Officer/Chief Operating Officer     With a copy to:       Address:
Nine Parkway North   Suite 300   Deerfield, IL 60015     Fax: (00 1) (847)
444-1401     For the attention of: Mark Naughton, Senior Vice President/General
Counsel

 

(c)in the case of Burdale Financial Limited as the UK Lender:

 

Address:

5th Floor, Bow Bells House, 1 Bread Street, London

EC4M 9BE

    Fax: +44 (0)845 641 8889     For the attention of: Portfolio Manager – Great
American

 

11

 

 

(d)in the case of Wells Fargo Bank, National Association as the US Lender:

 

Address: One Boston Place   18th Floor   Boston   MA 02108     Fax: (001) (617)
523-4032     For the attention of: Joseph Burt

 

(e)may in the alternative in the case of any claim form, judgment or other
notice of process of any Guarantor be delivered or sent to its agent for service
of process named in Clause 15.2 (Service of process);

 

or any substitute address or fax number or department or officer as a Party may
notify to the other Parties, if a change is made by any Party by not less than
five Business Days' (as that term is defined in the UK Facility Agreement in
respect of (a) and (c) and as that term is defined in the US Credit Agreement in
respect of (b) and (d)).

 

9.Calculations and certificates

 

9.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with this Master Guarantee, the entries made in the accounts maintained by the
UK Lender or, as the case may be, the US Lender are prima facie evidence of the
matters to which they relate.

 

9.2Certificates and determinations

 

Any certification or determination by the UK Lender or US Lender of a rate or
amount under this Master Guarantee is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.

 

9.3Day count convention

 

Any interest, commission or fee accruing under this Master Guarantee will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days (in the case of sterling) or 360 days (in any
other case) or, in any case where the practice in the London interbank market
differs, in accordance with that market practice.

 

10.Amendments and waivers

 

No amendment or waiver of the terms of this Master Guarantee shall be effective
unless it is made or confirmed in a written document signed by all Parties to
it. Any such amendment or waiver will be binding on all Parties.

 

12

 

 

11.Termination

 

(a)Each US Guarantor (other than GAG Inc and Great American) is immediately
released from all of its obligations and undertakings under this Master
Guarantee upon the date following the Final Accounting when monies have been
deposited to the Disbursement Account for the benefit of that US Guarantor (in
its capacity as a US Borrower) as contemplated in section 2.8(a) of the US
Credit Agreement provided that such release shall be without prejudice to the
obligations of that US Guarantor to pay any amount which, at the date of such
release, has been demanded of it under Clause 2.1 (Guarantee) but which has not
yet been paid.

 

(b)Each UK Guarantor (other than the Original UK Guarantor) is immediately
released from all of its obligations and undertakings under this Master
Guarantee upon the date when any surplus has been paid to that UK Guarantor (in
its capacity as a UK Borrower) or to any other person entitled thereto pursuant
to the provisions of Clause 9.1(i) of the UK Facility Agreement provided that
such release shall be without prejudice to the obligations of that UK Guarantor
to pay any amount which, at the date of such release, has been demanded of it
under Clause 2.1 (Guarantee) but which has not yet been paid.

 

(c)Notwithstanding the provisions of Clauses 11(a) and (b) above, each Guarantor
is immediately released from all its obligations and undertakings under this
Master Guarantee upon the date when each of the UK Borrowers and the US
Borrowers have no actual or contingent liability under either of the Facility
Agreements.

 

12.Entire Understanding

 

This Master Guarantee contains the entire understanding among the parties hereto
concerning its subject matter and supersedes and replaces all prior
understandings and agreements, whether oral or written, express or implied,
among them respecting such subject matter.

 

13.Counterparts

 

This Master Guarantee may be executed in any number of counterparts, each of
which so executed shall be deemed an original and all of which shall together
constitute but one agreement. A true and correct copy of a party's original
signature on this Master Guarantee shall be deemed to constitute such party's
original signature. A true and correct copy of this Master Guarantee which bears
all parties' signatures whether or not in counterpart shall be deemed to
constitute an original of this Master Guarantee.

 



14.Governing law

 

This Master Guarantee, and any non-contractual obligations arising out of or in
connection with it, are governed by, and shall be construed in accordance with,
English law.

 

13

 

 

15.Enforcement

 

15.1Jurisdiction of English courts

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Master Guarantee (including a dispute
regarding the existence, validity or termination of this Master Guarantee)
(a "Dispute").

 

(b)The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c)This Clause 15.1 is for the benefit of the Lenders only. As a result, the
Lenders shall not be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction. To the extent allowed by law, the Lenders
may take concurrent proceedings in any number of jurisdictions.

 

15.2Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
each Guarantor (other than a Guarantor incorporated in England and Wales):

 

(a)irrevocably appoints GA Asset Advisors Limited as its agent for service of
process in relation to any proceedings before the English courts in connection
with this Master Guarantee; and

 

(b)agrees that a failure by the process agent to notify the relevant Guarantor
of the process will not invalidate the proceedings concerned.

 

EXECUTION:

 

The parties have shown their acceptance of the terms of this Master Guarantee by
executing it as a deed after the Schedules.

 

14

 

 

SCHEDULE 1

THE GUARANTORS

Part 1

 

    Name of UK
Guarantors   Jurisdiction of
incorporation   Registered office
address   Registered
number                   1.   GA Asset Advisors Limited   England and Wales  
Central House
124 High Street
Hampton Hill
Middlesex
TW12 1NS   06829755

 

Part 2

 

    Name of US
Guarantor   Jurisdiction of
incorporation   Registered office
address   Registered
number                   1.   Great American Group, Inc.   Delaware   Nine
Parkway
North
Suite 300
Deerfield
IL 60015   4676810                   2.   Great American Group, LLC   California
 

21860 Burbank Boulevard



Suite 300 South Woodland Hills,



CA 91367

  200828810099                   3.   Great American Group WF, LLC   California
  21860 Burbank, Boulevard
Suite 300 South Woodland Hills
CA 91367   200828810099

 

15

 

 

SCHEDULE 2
FORM OF DEED OF ACCESSION

 

To:Burdale Financial Limited as the UK Lender and Wells Fargo Bank, National
Association as the US Lender

 

From: [Company]

 

Dated: [·]

 

Dear Sirs

 

[Company] [List of other Guarantors] (together the "Guarantors") – [       ]
Master Guarantee

 dated [        ] (the "Master Guarantee")

 

1.We refer to the Master Guarantee. This is a Deed of Accession. Terms defined
in the Master Guarantee have the same meaning in this Deed of Accession unless
given a different meaning in this Deed of Accession.

 

2.[Company] agrees to become a [UK] [US] Guarantor and to be bound by the terms
of the Master Guarantee as a [UK] [US] Guarantor pursuant to Clause 4
(Additional Guarantors), of the Master Guarantee as if it had been an original
Guarantor. [Company] is a company duly incorporated under the laws of [name of
relevant jurisdiction].

 

3.[Company's] administrative details are as follows:

 

Address: [·]     Fax: [·]     For the attention of: [·]

 

4.The Company confirms that no Event of Default has occurred or will occur as a
result of the execution of this Deed of Accession.

 

6.This Deed of Accession is governed by English law.

 



SIGNED as a deed by [COMPANY], ) Director, duly authorised for and on behalf )
of [COMPANY] in the presence of: )

 

Witness's signature:       Witness's name   (in capitals):       Witness's
address:  

 

16

 

 

EXECUTION of Master Guarantee:

 

Guarantors

 

SIGNED as a deed by , director, duly                , ) /s/Scott K. Carpenter
authorised for and on behalf of GA ASSET )   ADVISORS LIMITED in the presence
of: )  

 

Witness's signature: /s/ Gina Downs         Witness's name GINA DOWNS   (in
capitals):           Witness's address: 21860 Burbank Blvd, Suite 300
South, Woodland Hills, CA 91367  

 

SIGNED as a deed by , authorised                      , ) /s/Phillip J. Ahn, CFO
signatory, duly authorised for and on behalf )   of GREAT AMERICAN GROUP, INC.
in the presence of: )  

 

Witness's signature: /s/Gina Downs         Witness's name GINA DOWNS   (in
capitals):           Witness's address: 21860 Burbank Blvd, Suite 300
South, Woodland Hills, CA 91367  

 

 

SIGNED as a deed by , authorised                      , ) /s/Phillip J. Ahn, CFO
signatory, duly authorised for and on behalf )   of GREAT AMERICAN GROUP, LLC in
the presence of: )  

 

Witness's signature: /s/Gina Downs         Witness's name
(in capitals): GINA DOWNS         Witness's address: 21860 Burbank Blvd, Suite
300
South, Woodland Hills, CA 91367  

 

17

 

 

SIGNED as a deed by , authorised                      , ) /s/ Phillip J. Ahn,
CFO signatory, duly authorised for and on behalf )   of GREAT AMERICAN GROUP WF,
LLC in the presence of: )  

 

Witness's signature: /s/Gina Downs         Witness's name GINA DOWNS   (in
capitals):           Witness's address: 21860 Burbank Blvd, Suite 300
South, Woodland Hills, CA 91367  

 

18

 

 

Lenders

 

SIGNED as a deed by , director, duly                , ) authorised for and on
behalf of BURDALE ) FINANCIAL LIMITED in the presence of: )

 

Witness's signature:       Witness's name   (in capitals):       Witness's
address:  

 

19

 

 

SIGNED as a deed by , authorised                      , ) signatory, duly
authorised for and on behalf ) of WELLS FARGO BANK NATIONAL ASSOCIATION in the
presence of: )

 

Witness's signature:       Witness's name   (in capitals):       Witness's
address:  

 

20

